FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of September 28, 2015 (the “Effective Date”), is made by
and among CITIBANK, N.A. (together with its successors and/or assigns, “Buyer”),
RAIT CMBS CONDUIT I, LLC, a Delaware limited liability company (“Seller I”) and
RAIT CRE CONDUIT III, LLC, a Delaware limited liability company (“Seller III”;
together with Seller I, collectively, “Seller”), for the purpose of
acknowledging and agreeing to the provision set forth in Section 3 hereof, RAIT
FINANCIAL TRUST., a Maryland real estate investment trust (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Amended and Restated
Master Repurchase Agreement, dated as of July 28, 2014 (as the same may be
amended, supplemented, extended, restated, replaced or otherwise modified from
time to time, the “Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

1. Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:

(a) The following definitions in Section 2 of the Repurchase Agreement are
hereby deleted in their entirety and the following corresponding definitions are
substituted therefor:

“Applicable Spread” shall mean, with respect to each Transaction:

(i) so long as no Event of Default shall have occurred and be continuing, two
hundred fifty basis points (i.e., 2.50%),

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, as applicable, plus 400 basis points (4.0%).

“Margin Percentage” shall mean 133.33%.

“Purchase Percentage” shall mean 75.00%; provided, however, that with respect to
any individual Transaction for a Floating Rate Purchased Loan, Buyer shall have
the right to reduce the Purchase Percentage applicable to such Transaction to
the extent necessary to cause the Debt Yield (Purchased Loans) for all Floating
Rate Purchased Loans (on a weighted average basis based upon the outstanding
Purchase Price for all Floating Rate Purchased Loans determined as of the
applicable Purchase Date) to not be less than 9.00%.

2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Conditions Precedent. This Amendment and its provision shall become effective
upon the execution and delivery of this Amendment by a duly authorized officer
of each of Seller, Buyer and Guarantor.

5. Agreement Regarding Expenses. Seller agrees to pay Buyer’s reasonable out of
pocket expenses (including reasonable legal fees) incurred in connection with
the preparation and negotiation of this Amendment promptly (and after Buyer or
Buyer’s counsel gives Seller an invoice for such expenses).

6. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

7. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

8. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

9. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.

10. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

SELLER:

 
RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By: /s/ James Sebra
 
Name: James Sebra
Title: Chief Financial Officer

  RAIT CRE CONDUIT III, LLC, a Delaware limited liability company By:   RAIT
Partnership, L.P., a Delaware limited partnership, its sole Member By:   RAIT
General, Inc., a Maryland corporation, its general partner By:   /s/ James Sebra
Name: James Sebra Title: Chief Financial Officer     [SIGNATURES PAGES CONTINUE
ON NEXT PAGE]

GUARANTOR:

RAIT FINANCIAL TRUST
a Maryland real estate investment trust

By: /s/ James Sebra
Name: James Sebra
Title: Chief Financial Officer


[SIGNATURES PAGES CONTINUE ON NEXT PAGE]

1

BUYER:

CITIBANK, N.A.

By: /s/ Richard B. Schlenger
Name: Richard B. Schlenger
Title: Authorized Signatory


2